Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11011678 (678) in view of Iwai et al., US 2016/0049554. 
Regarding claim 1, (678) discloses (claim 1) a layer of a crystal of a nitride of a group 13 element, said crystal of said nitride being selected from gallium nitride, aluminum nitride, indium nitride and the mixed crystals thereof and said layer comprising an upper surface and a bottom surface: wherein said upper surface comprises a linear high-luminance light-emitting part and a low-luminance light-emitting region adjacent to said high-luminance light-emitting part, and wherein said high-luminance light-emitting part comprises a portion extending along an m-plane of said crystal of said nitride of said group 13 element, said upper surface being observed by cathode luminescence. 
(678) does not disclose wherein said crystal of said nitride of said group 13 element comprises oxygen atoms in a content of 1x1018 atom/ cm3 or less, silicon atoms, manganese atoms, carbon atoms, magnesium atoms and calcium atoms in contents of 1 x1017 atom/cm3 or less, respectively, chromium atoms in a content of 1 X1016 atom/cm3 or less and chlorine atoms in a content of 1 x1015 atom/cm3 or less. 
Iwai teaches using oxygen as dopant [0063], carbon, manganese [0078], chromium [0078] and chlorine [0089]. However, Iwai does not explicitly teach the concentration of the atoms. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1 of (678), as taught by Iwai, to have the group 13 element comprise the oxygen, silicon, manganese, chromium and chlorine atoms to reduce local concentration of defects so function of a functional device structure provided on the substrate is improved [0009].
Furthermore, parameters such as concentration of atoms in the art of semiconductor process are subject to routine experimentation and optimization to achieve the desired device characterization during fabrication.
It would have been obvious to one of ordinary skill in the art, on the effective filing date of the claimed invention, to adjust modified structure of (678) and Iwai as claimed to reduce local concentration of defects so function of a functional device structure provided on the substrate is improved [0009].
Regarding claim 2, (678) as modified by Iwai teaches aid high-luminance light-emitting part substantially extends along said m-plane of said crystal of said nitride of said group 13 element (claim 1).  
Regarding claim 3, (678) as modified by Iwai teaches a half value width of reflection at (0002) plane of an X-ray rocking curve on said upper surface is 3000 seconds or less and 20 seconds or higher (claim 3).  
Regarding claim 4, (678) as modified by Iwai teaches voids are not observed on a cross section substantially perpendicular to said upper surface of said layer of said crystal of said nitride of said group 13 clement (claim 4).  
Regarding claim 5, (678) as modified by Iwai teaches a dislocation density on said upper surface of said layer of said crystal of said nitride of said group 13 element is 1x106/cm2 or less (claim 5).  
Regarding claim 6, (678) as modified by Iwai teaches said dislocation density on said upper surface of said layer of said crystal of said nitride of said group 13 element is 1x102/cm2 or higher and 1x106/cm2 or less (claim 6). 
 Regarding claim 7, (678) as modified by Iwai teaches said high-luminance light-emitting part forms a continuous phase; and wherein said low-luminance light-emitting region forms a {00441884.doc}43discontinuous phase divided by said high-luminance light-emitting part (claim 1).  
Regarding claim 8, (678) as modified by Iwai teaches a half value width of reflection at (1000) plane of an X-ray rocking curve on said upper surface is 10000 seconds or less and 20 seconds or higher (claim 7).  
Regarding claim 9, (678) as modified by Iwai teaches said nitride of said group 13 element comprises a gallium nitride series nitride (claim 8).  
Regarding claim 10, (678) as modified by Iwai teaches a free-standing substrate comprising said layer of said crystal of said nitride of said group 13 element of claim 1 (claim 9).  
Regarding claim 11, (678) as modified by Iwai teaches a functional layer provided on said layer of said crystal of said nitride of said group 13 element (claim 10).  
Regarding claim 12, (678) as modified by Iwai teaches said functional layer has a function of light-emitting function, rectifying function or electric power-controlling function (claim 11).  
Regarding claim 13, (678) as modified by Iwai teaches (00441884.doc)44a supporting body; and said layer of said crystal of said nitride of said group 13 element of claim 1 provided on said supporting body (claim 12).  
Regarding claim 14, (678) as modified by Iwai teaches said composite substrate of claim 13; and a functional layer provided on said layer of said crystal of said nitride of said group 13 element (claim 13).  
Regarding claim 15, (678) as modified by Iwai teaches said functional layer has a function of light-emitting function, rectifying function or electric power-controlling function (claim 14).

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11088299 (299) in view of Iwai et al., US 2016/0049554. 
Regarding claim 1, (299) discloses (claims 1 and 3) a layer of a crystal of a nitride of a group 13 element, said crystal of said nitride being selected from gallium nitride, aluminum nitride, indium nitride and the mixed crystals thereof and said layer comprising an upper surface and a bottom surface: wherein said upper surface comprises a linear high-luminance light-emitting part and a low-luminance light-emitting region adjacent to said high-luminance light-emitting part, and wherein said high-luminance light-emitting part comprises a portion extending along an m-plane of said crystal of said nitride of said group 13 element, said upper surface being observed by cathode luminescence. 
(299) does not disclose wherein said crystal of said nitride of said group 13 element comprises oxygen atoms in a content of 1x1018 atom/ cm3 or less, silicon atoms, manganese atoms, carbon atoms, magnesium atoms and calcium atoms in contents of 1 x1017 atom/cm3 or less, respectively, chromium atoms in a content of 1 X1016 atom/cm3 or less and chlorine atoms in a content of 1 x1015 atom/cm3 or less. 
Iwai teaches using oxygen as dopant [0063], carbon, manganese [0078], chromium [0078] and chlorine [0089]. However, Iwai does not explicitly teach the concentration of the atoms. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1 of (299), as taught by Iwai, to have the group 13 element comprise the oxygen, silicon, manganese, chromium and chlorine atoms to reduce local concentration of defects so function of a functional device structure provided on the substrate is improved [0009].
Furthermore, parameters such as concentration of atoms in the art of semiconductor process are subject to routine experimentation and optimization to achieve the desired device characterization during fabrication.
It would have been obvious to one of ordinary skill in the art, on the effective filing date of the claimed invention, to adjust modified structure of (299) and Iwai as claimed to reduce local concentration of defects so function of a functional device structure provided on the substrate is improved [0009].
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11309455 (455) in view of Iwai et al., US 2016/0049554.
Regarding claim 1, (455) discloses (claim 1) a layer of a crystal of a nitride of a group 13 element, said crystal of said nitride being selected from gallium nitride, aluminum nitride, indium nitride and the mixed crystals thereof and said layer comprising an upper surface and a bottom surface: wherein said upper surface comprises a linear high-luminance light-emitting part and a low-luminance light-emitting region adjacent to said high-luminance light-emitting part, and wherein said high-luminance light-emitting part comprises a portion extending along an m-plane of said crystal of said nitride of said group 13 element, said upper surface being observed by cathode luminescence. 
(455) does not disclose wherein said crystal of said nitride of said group 13 element comprises oxygen atoms in a content of 1x1018 atom/ cm3 or less, silicon atoms, manganese atoms, carbon atoms, magnesium atoms and calcium atoms in contents of 1 x1017 atom/cm3 or less, respectively, chromium atoms in a content of 1 X1016 atom/cm3 or less and chlorine atoms in a content of 1 x1015 atom/cm3 or less. 
Iwai teaches using oxygen as dopant [0063], carbon, manganese [0078], chromium [0078] and chlorine [0089]. However, Iwai does not explicitly teach the concentration of the atoms. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1 of (455), as taught by Iwai, to have the group 13 element comprise the oxygen, silicon, manganese, chromium and chlorine atoms to reduce local concentration of defects so function of a functional device structure provided on the substrate is improved [0009].
Furthermore, parameters such as concentration of atoms in the art of semiconductor process are subject to routine experimentation and optimization to achieve the desired device characterization during fabrication.
It would have been obvious to one of ordinary skill in the art, on the effective filing date of the claimed invention, to adjust modified structure of (455) and Iwai as claimed to reduce local concentration of defects so function of a functional device structure provided on the substrate is improved [0009].
Regarding claim 2, (455) as modified by Iwai teaches aid high-luminance light-emitting part substantially extends along said m-plane of said crystal of said nitride of said group 13 element (claim 2).  
Regarding claim 3, (455) as modified by Iwai teaches a half value width of reflection at (0002) plane of an X-ray rocking curve on said upper surface is 3000 seconds or less and 20 seconds or higher (claim 3).  
Regarding claim 4, (455) as modified by Iwai teaches voids are not observed on a cross section substantially perpendicular to said upper surface of said layer of said crystal of said nitride of said group 13 clement (claim 4).  
Regarding claim 5, (455) as modified by Iwai teaches a dislocation density on said upper surface of said layer of said crystal of said nitride of said group 13 element is 1x106/cm2 or less (claim 5).  
Regarding claim 6, (455) as modified by Iwai teaches said dislocation density on said upper surface of said layer of said crystal of said nitride of said group 13 element is 1x102/cm2 or higher and 1x106/cm2 or less (claim 6). 
 Regarding claim 7, (455) as modified by Iwai teaches said high-luminance light-emitting part forms a continuous phase; and wherein said low-luminance light-emitting region forms a {00441884.doc}43discontinuous phase divided by said high-luminance light-emitting part (claim 1).  
Regarding claim 8, (455) as modified by Iwai teaches a half value width of reflection at (1000) plane of an X-ray rocking curve on said upper surface is 10000 seconds or less and 20 seconds or higher (claim 7).  
Regarding claim 9, (455) as modified by Iwai teaches said nitride of said group 13 element comprises a gallium nitride series nitride (claim 8).  
Regarding claim 10, (455) as modified by Iwai teaches a free-standing substrate comprising said layer of said crystal of said nitride of said group 13 element of claim 1 (claim 9).  
Regarding claim 11, (455) as modified by Iwai teaches a functional layer provided on said layer of said crystal of said nitride of said group 13 element (claim 10).  
Regarding claim 12, (455) as modified by Iwai teaches said functional layer has a function of light-emitting function, rectifying function or electric power-controlling function (claim 11).  
Regarding claim 13, (455) as modified by Iwai teaches (00441884.doc)44a supporting body; and said layer of said crystal of said nitride of said group 13 element of claim 1 provided on said supporting body (claim 12).  
Regarding claim 14, (455) as modified by Iwai teaches said composite substrate of claim 13; and a functional layer provided on said layer of said crystal of said nitride of said group 13 element (claim 13).  
Regarding claim 15, (455) as modified by Iwai teaches said functional layer has a function of light-emitting function, rectifying function or electric power-controlling function (claim 14).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Iwai et al, US 2016/0049554.
Regarding claim 1, Iwai teaches (figs. 1-9 and related text) a layer of a crystal (3, fig. 1b) of a nitride of a group 13 element [0011], said crystal of said nitride being selected from gallium nitride, aluminum nitride, indium nitride and the mixed crystals thereof [0078] and said layer comprising an upper surface and a bottom surface (fig. 1): wherein said upper surface comprises a linear high-luminance light-emitting part (12) and (16) a low-luminance light-emitting region adjacent to said high-luminance light-emitting part, and wherein said high-luminance light-emitting part comprises a portion extending along an m-plane [0049] of said crystal of said nitride of said group 13 element, said upper surface being observed by cathode luminescence [0056]. Iwai further teaches using oxygen as dopant [0063], carbon, manganese [0078], chromium [0078] and chlorine [0089]. However, Iwai does not explicitly teach the concentration of the atoms. 
Iwai does not disclose oxygen atoms in a content of 1x1018 atom/ cm3 or less, silicon atoms, manganese atoms, carbon atoms, magnesium atoms and calcium atoms in contents of 1 x1017 atom/cm3 or less, respectively, chromium atoms in a content of 1 X1016 atom/cm3 or less and chlorine atoms in a content of 1 x1015 atom/cm3 or less. 
Iwai teaches using oxygen as dopant [0063], carbon, manganese [0078], chromium [0078] and chlorine [0089]. However, Iwai does not explicitly teach the concentration of the atoms. 
Parameters such as concentration of atoms in the art of semiconductor process are subject to routine experimentation and optimization to achieve the desired device characterization during fabrication.
It would have been obvious to one of ordinary skill in the art, on the effective filing date of the claimed invention, to adjust the structure of Iwai as claimed to reduce local concentration of defects so function of a functional device structure provided on the substrate is improved [0009].
Regarding claim 2, Iwai as modified by Iwai teaches aid high-luminance light-emitting part substantially extends along said m-plane of said crystal of said nitride of said group 13 element ([0049]).  
Regarding claim 3, Iwai as modified does not teach a half value width of reflection at (0002) plane of an X-ray rocking curve on said upper surface is 3000 seconds or less and 20 seconds or higher or a half value width of reflection at (1000) plane of an X-ray rocking curve on said upper surface is 10000 seconds or less and 20 seconds or higher.
Since the modified structure of Iwai teaches the same structure as the claimed invention, a half width of reflection at (0002) plane of an X-ray rocking curve on said upper surface is 3000 seconds or less and 20 seconds or higher, since Iwai has the same crystal structure the x-ray rocking curve measurement would yield the same result.
Regarding claim 4, Iwai as modified teaches voids are not observed on a cross section substantially perpendicular to said upper surface of said layer of said crystal of said nitride of said group 13 clement (none are shown).  
Regarding claims 5-6, Iwai as modified does not explicitly teach a dislocation density on said upper surface of said layer of said crystal of said nitride of said group 13 element is 1x106/cm2 or less or said group 13 element is 1x102/cm2 or higher and 1x106/cm2 or less.
 Parameters such as dislocation density in the art of semiconductor process are subject to routine experimentation and optimization to achieve the desired device characterization during fabrication.
It would have been obvious to one of ordinary skill in the art, on the effective filing date of the claimed invention, to adjust the structure of Iwai as claimed to reduce local concentration of defects so function of a functional device structure provided on the substrate is improved [0009]. 
 Regarding claim 7, Iwai as modified teaches said high-luminance light-emitting part forms a continuous phase (12); and wherein said low-luminance light-emitting region (16) forms a {00441884.doc}43discontinuous phase divided by said high-luminance light-emitting part (fig. 3a).  
 Regarding claim 9, Iwai as modified teaches said nitride of said group 13 element comprises a gallium nitride series nitride ([0049]).  
Regarding claim 10, Iwai as modified teaches a free-standing substrate comprising said layer of said crystal of said nitride of said group 13 element of claim 1 (fig. 1C).  
Regarding claim 11, Iwai as modified teaches a functional layer provided on said layer (3) of said crystal of said nitride of said group 13 element (fig. 1C).  
Regarding claim 12, Iwai as modified teaches said functional layer has a function of light-emitting function [0076]. 
Regarding claim 13, Iwai as modified teaches (00441884.doc)44a supporting body (1); and said layer of said crystal of said nitride (5) of said group 13 element of claim 1 provided on said supporting body (fig. 1C).  
Regarding claim 14, Iwai as modified teaches said composite substrate of claim 13; and a functional layer (5) provided on said layer of said crystal of said nitride (3) of said group 13 element (fig. 1C).  
Regarding claim 15, Iwai as modified teaches said functional layer has a function of light-emitting function [0076]. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL A GEBREMARIAM whose telephone number is (571)272-1653. The examiner can normally be reached 8:30-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811